19-2423




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                         EASTERN DIVISION - CLEVELAND

       In re                                      Case No. 19-17163

       Ted A. Bryant                              Chapter 7
       Susan J. Bryant
                                                  Judge: JESSICA E. PRICE SMITH
       Debtors
                                                  AMENDED MOTION OF NATIONSTAR
                                                  MORTGAGE LLC D/B/A MR. COOPER
                                                  FOR RELIEF FROM STAY/ 1011 S
                                                  BELVOIR BLVD, SOUTH EUCLID, OH
                                                  44121


       Nationstar Mortgage LLC d/b/a Mr. Cooper, (the "Movant") moves this Court, under
Bankruptcy Code §§ 361, 362 and 363 and other sections of Title 11 of the United States Code, and
under Federal Rules of Bankruptcy Procedure 4001 and 6007 and under Local Bankruptcy Rule
4001-01 for an order conditioning, modifying or dissolving the automatic stay imposed by
Bankruptcy Code § 362.
                               MEMORANDUM IN SUPPORT
       1. The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This is a
core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this motion is proper
under 28 U.S.C. §§ 1408 and 1409.
       2. On May 9, 2013, the Debtors obtained a loan from Citibank, N.A. in the amount of
$143,132.00. Such loan was evidenced by a Note dated May 9, 2013, a copy of which is attached
as Exhibit A.
       3. To secure payment of the Note and performance of the other terms contained in it, the
Debtors executed a Security Agreement in favor of Mortgage Electronic Registration Systems, Inc.,
as nominee for Citibank, N.A dated May 9, 2013 (the "Security Agreement"). The Security
Agreement granted a lien on the real property located at 1011 S Belvoir Blvd, South Euclid, OH
44121 owned by the Debtors (the “Collateral”). The Collateral is more fully described in the
Security Agreement (check one):




 19-17163-jps     Doc 15    FILED 01/15/20      ENTERED 01/15/20 12:21:03         Page 1 of 6
                X attached as Exhibit B:

                        OR
                __ contained in the Note, attached as Exhibit A-

        4. The lien created by the Security Agreement was duly perfected by:
                X    Filing of the Security Agreement in the office of the Cuyahoga County Office
                of Fiscal Officer on May 20, 2013-

                __Filing of the UCC-1 Financing Statement in the office of
                      ___________________________________________ on ___________.
                __Notation of the lien on the Certificate of Title.
                __Other (state with particularity)_________________________________.
A copy of the recorded Security Agreement, UCC-1 Financing Statement, Certificate of Title or
other document, as applicable, is attached as Exhibit B. Based on Debtors’ Schedule D, the lien is
the 1st lien on the Collateral.

        5. The entity in possession of the original Note as of the date of this motion, is Nationstar
Mortgage LLC d/b/a Mr. Cooper, 8950 Cypress Waters Blvd., Coppell, TX 75019.
        6. The entity servicing the loan is: Nationstar Mortgage LLC d/b/a Mr. Cooper, 8950
Cypress Waters Blvd., Coppell, TX 75019. Attached are redacted copies of any documents that
support the claim, such as promissory notes, purchase order, invoices, itemized statements of
running accounts, contracts, judgments, mortgages, and security agreements in support of right to
seek a lift of the automatic stay, foreclose, approve short sale or execute a Deed in Lieu if
necessary.
        7. The Note was transferred, as evidenced by the following:

                a. If the collateral is real estate:
                        i.        Under Uniform Commercial Code § 3-203(a) as applicable under
                                  state law in effect where the property is located, from the original
                                  lender:
                                         __ N/A.
                                         OR
                                         __ By endorsement on the Note,
                                         payable to_______________________________________.
                                         OR
                                         X By blank endorsement on the Note. Movant is entitled to
                                         enforce the Note pursuant to O.R.C. § 1303.31 because it is in
                                         possession of the Note and therefore is the holder of the Note.
                                         OR




 19-17163-jps       Doc 15        FILED 01/15/20       ENTERED 01/15/20 12:21:03           Page 2 of 6
                                  __    By allonge attached to the Note,
                                  payable to_______________________________________.
                                  OR
                                  __ By blank allonge, attached to the Note.
                                  OR
                                  __ The Note is not endorsed to the Movant, or is not
                                  endorsed in blank with an allegation that the Movant is in
                                  possession of the original Note. The factual and legal basis
                                  upon which the Movant is entitled to bring this motion is
                                  (explain with particularity and attach supporting
                                  documentation):
                                  _________________________________________________
                                  _________________________________________________-

                                  OR
                                  __ By endorsement on the Note or by allonge attached to
                                  the Note, through a power of attorney. If this box is checked,
                                  a copy of the power of attorney is attached as Exhibit <___>.
                                  Explain why it provides Movant the authority to endorse the
                                  Note:
                                  ________________________________________________
                                  ________________________________________________.
                  ii.     Under Uniform Commercial code § 3-203(a) as applicable under
                          state law in effect where the property is located, from the <FIRST
                          TRANSFEREE to <_____________________________>[ADD
                          ADDITIONAL TRANSFER SECTIONS AS APPROPRIATE. THE
                          LAST TRANSFEREE MUST BE THE MOVANT].
                  iii.    A court has already determined that Movant has the ability toenforce
                          the Note with judgment dated <INSERT DATE OF JUDGMENT> in
                          the <INSERT NAME OF COURT>. A copy of the judgment is
                          attached at Exhibit <__>.
                  iv.     Other ______________________________ [explain].


          b. If the Collateral is not real estate (check one):
                  __ N/A.
                  OR
                  __ From the original lender to <FIRST TRANSFEREE> by <STATE
                  METHOD OR DOCUMENT EFFECTING TRANSFER> [ADD
                  ADDITIONAL TRANSFER SECTIONS AS APPROPRIATE. THE LAST
                  TRANSFEREE MUST BE THE MOVANT.]




19-17163-jps   Doc 15    FILED 01/15/20        ENTERED 01/15/20 12:21:03          Page 3 of 6
       8. The Security Agreement was transferred as follows (check one):
                       __ N/A.
                               OR
                       X From the original lender, mortgagee, or mortgagee’s nominee on
                        December 6, 2019 to Movant. The transfer is evidenced by the
                        document(s) attached to this Motion as Exhibit C.
       9. The value of the Collateral is $83,500.00. This valuation is based on the Cuyahoga
County Fiscal Officer’s Appraisal of the entire parcel.
       10. As of the date of this Motion, there is currently due and owing on the Note the
outstanding principal balance of $125,593.22, plus interest accruing thereon at the rate of 4.00%
per annum [$13.76 PER DAY] from September 1, 2019, as described in more detail on the
worksheet. The total provided in this paragraph cannot be relied upon as a payoff quotation.
       11. The amount due and owing on the Note as set forth in paragraph 10 DOES include a
credit for the sum held in a suspense account by the Movant. The amount of the credit is $34.17.
       12. Other parties known to have an interest in the Collateral besides the Debtors, the
Movant, and the trustee are (check all that apply):
               X N/A.
               __ The <COUNTY> County Treasurer, for real estate taxes, in the amount of
               $<AMOUNT>.
               __    <CO-OWNERS, IF APPLICABLE, STATE NAME>.
               __ <AND OTHER PARTY HOLDING A LIEN, IF APPLICABLE, IN THE
               AMOUNT OF $___________ [ADD ADDITIONAL PARTIES AS
               APPROPRIATE]>.
       13. The Movant is entitled to relief from the automatic stay under § 362(d) for these
reason(s) (check all that apply):
               __ Debtor has failed to provide adequate protection for the lien held by the
               Movant for these reasons:

               __ Debtor has failed to keep the Collateral insured as required by the Security
               Agreement.
               __ Debtor has failed to keep current the real estate taxes owed on the Collateral.
               X Debtors have failed to make periodic payments to Movant for the months of
               October 2019 through December 2019 which unpaid payments are in the aggregate
               amount of $3,000.84 through December 18, 2019. The total provided in this
               paragraph cannot be relied upon as a reinstatement quotation.
               __Debtors have no equity in the Collateral, because the Collateral is valued at
               <AMOUNT>, and including the Movant’s lien, there are liens in an aggregate
               amount of <AMOUNT> on the Collateral.
               __ Other cause (set forth with specificity):____________________________




 19-17163-jps       Doc 15    FILED 01/15/20          ENTERED 01/15/20 12:21:03      Page 4 of 6
      14. Movant has completed the worksheet attached as Exhibit "D".


      WHEREFORE, Movant prays for an Order from the Court granting Movant relief from the
automatic stay of Bankruptcy Code § 362 to permit Movant to proceed under applicable
nonbankruptcy law.
             .



                                                Respectfully submitted,

                                                /s/ Phyllis A. Ulrich
                                                Carlisle, McNellie, Rini, Kramer & Ulrich
                                                Co., L.P.A.
                                                By: Phyllis A. Ulrich (0055291)
                                                     Christopher P. Kennedy (0074648)
                                                24755 Chagrin Blvd.,
                                                Cleveland, OH 44122-5690
                                                (216) 360-7200 Phone
                                                (216) 360-7212 Facsimile
                                                bankruptcy@carlisle-law.com
                                                Attorneys for Movant:
                                                Nationstar Mortgage LLC d/b/a Mr. Cooper




 19-17163-jps    Doc 15    FILED 01/15/20     ENTERED 01/15/20 12:21:03       Page 5 of 6
                                 CERTIFICATE OF SERVICE

       I certify that on January 15, 2020, a true and correct copy of Nationstar Mortgage LLC
d/b/a Mr. Cooper's Amended Motion for Relief from Stay was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

       Debra E. Booher, on behalf of Ted A. Bryant and Susan J. Bryant, debtors, at
       charlotte@bankruptcyinfo.com
       Virgil E. Brown, Jr., on behalf of the Chapter 7 Trustee's office, at virgil@vebtrustee.com
       Office of the United States Trustee, at (registered address)@usdoj.gov


And by regular U.S. Mail, postage paid, on:

       Ted A. Bryant and Susan J. Bryant, Debtors, 1011 S. Belvoir Boulevard, South Euclid, OH
       44121
       Synchrony Bank, c/o PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA
       23541




                                                    /s/ Phyllis A. Ulrich
                                                    Carlisle, McNellie, Rini, Kramer & Ulrich
                                                    Co., L.P.A.
                                                    By: Phyllis A. Ulrich
                                                         Christopher P. Kennedy




 19-17163-jps     Doc 15     FILED 01/15/20      ENTERED 01/15/20 12:21:03           Page 6 of 6
